 

Case: 1:20-cv-00288-DCN Doc #: 20 Filed: 07/28/20 1 of 6. PagelD #: 208

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

EASTERN DIVISION
Heather Bottum, ) CASE NO. = 1:20 CV 288
)
Plaintiff, ) JUDGE DONALD C. NUGENT
)
v. ) MEMORANDUM OPINION
) AND ORDER
CUYAHOGA COUNTY, e¢ al., )
)
Defendants. )

This matter is before the Court on the Motion of Defendants Feben Yesha, Matt
Schwartz, Eric Ivey (official capacity only), Nurse Cooper (official capacity only), Ronita
Sanifer, Cpl. Walsh, Frederick Barthany, Barry Hickerson, Phillip Christopher, Robert Moore,
C.O. Carwell, Michael Shaw, Jermaine Clements, S.R.T. C.O. Smith, Cpl. Brunello, William
Winkel, James Spirakis, and Nurse Jones (official capacity only) for Partial Dismissal of
Plaintiff's Complaint pursuant to Fed. R. Civ. P. 12(b)(6).' (ECF #12). For the reasons that

follow, Defendants’ Motion to Dismiss is denied.
FACTUAL AND PROCEDURAL BACKGROUND

Plaintiff Heather Bottum filed this action on February 7, 2020 against the Individual

 

1

For ease of future reference, the moving defendants will be referred to collectively as the
“Individual Defendants.”

 
 

Case: 1:20-cv-00288-DCN Doc #: 20 Filed: 07/28/20 2 of 6. PagelD #: 209

Defendants listed above and Cuyahoga County. This civil rights action arises out of the injuries
allegedly suffered by Ms. Bottum while she was in the custody of Cuyahoga County at the
Cuyahoga County Jail (““CCCC”) as a pretrial detainee in February and March 2018. The
Complaint alleges the following claims: Count 1) § 1983 claim for Unconstitutional Seizure in
violation of the Fourth and Fourteenth Amendments against Individual Defendants Yeshak,
Schwartz, Sandifer, Walsh, Barthany, Hickerson, Moore, Kendall, Cardwell, Shaw, Clements,
Smith, Brunello, Jones, Winkel and Spriakus; Count 2) § 1983 claim — violation of Fourth and
Fourteenth Amendments against all of the individual defendants; Count 3) § 1983 claim
—violation of the Fifth Amendment against Individual Defendants Ivey, Christopher, and Cooper;
Count 4) § 1983 Monell claim against Defendant Cuyahoga County; Count 5) ADA and § 504
claim against Defendant Cuyahoga County; and Count 6) State law Negligence claim—Willful,

Wanton and Reckless Conduct against all of the Individual Defendants.
In their Motion to Dismiss, the Individual Defendants seek dismissal of the following:
(1) all federal and state law official capacity claims;
(2) Count 6; and
(3) all claims under the ADA or RA against the Individual Defendants.

Plaintiff has filed a brief in opposition and the Individual Defendants have filed a reply

brief in support. The Motion for Partial Dismissal is ready for decision.
STANDARD OF REVIEW

A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) allows a defendant

to test the legal sufficiency of a complaint without being subject to discovery. See Yuhasz v.

 
 

Case: 1:20-cv-00288-DCN Doc #: 20 Filed: 07/28/20 3 of 6. PagelD #: 210

Brush Wellman, Inc., 341 F.3d 559, 566 (6" Cir. Ohio 2003). In evaluating a motion to dismiss,
the court must construe the complaint in the light most favorable to the plaintiff, accept its
factual allegations as true, and draw reasonable inferences in favorable of the plaintiff. See
Directy, Inc. v. Treesh, 487 F.3d 471, 476 (6" Cir. 2007). The court will not, however, accept
conclusions of law or unwarranted inferences cast in the form of factual allegations. See
Twombly, 550 U.S. at 555; Gregory v. Shelby County, 220 F.3d 433, 446 (6 Cir. Tenn. 2000).
In order to survive a motion to dismiss, a complaint must provide the grounds of the entitlement
to relief, which requires more than labels and conclusions, and a formulaic recitation of the
elements of a cause of action. Bell Atl. Corp. v. Twombly, 127 S. Ct. 1955, 1964-65 (2007).
That is, “[flactual allegations must be enough to raise a right to relief above the speculative
level, on the assumption that all the allegations in the complaint are true (even if doubtful in
fact).” Id. (internal citation omitted); see Association of Cleveland Fire Fighters v. City of
Cleveland, No. 06-3823, 2007 WL 2768285, at *2 (6" Cir. Ohio Sept. 25, 2007) (recognizing
that the Supreme Court “disavowed the oft-quoted Rule 12(b)(6) standard of Conley v. Gibson,
355 US. 41, 45-46, 78 S. Ct. 99, 2 L. Ed.2d 80 (1957)”). Accordingly, the claims set forth in a

complaint must be plausible, rather than conceivable. See Twombly, 127 S. Ct. at 1974.

On a motion brought under Rule 12(b)(6), the court’s inquiry is limited to the content of
the complaint, although matters of public record, orders, items appearing in the record of the
case, and exhibits attached to the complaint may also be taken into account. Amini v. Oberlin

College, 259 F.3d 493, 502 (6" Cir. Ohio 2001).

 
 

Case: 1:20-cv-00288-DCN Doc #: 20 Filed: 07/28/20 4 of 6. PagelD #: 211

DISCUSSION

Plaintiffs opposition to this Motion to Dismiss confirms that the Complaint does not
assert any official capacity claims against the Individual Defendants and that the ADA and RA
claims in Count 5 are asserted only against Cuyahoga County. (ECF #13) Accordingly, the only
issue remaining in Defendants’ Motion to Dismiss is the viability of Count 6 against the

Individual Defendants.

Count 6 of the Complaint is entitled “State Law Claim for Negligence- Willful, Wanton

and Reckless Conduct against all Individual Defendants” and alleges the following:

209. All of the foregoing paragraphs are incorporated as
though fully set forth here.

210. Defendants acted negligently when they violated their
duty to exercise due care for Heather Bottum.

211. Defendants committed the acts alleged in this
complaint in a reckless, willful and/or wanton manner while
working as correctional officers at the CCCC.

212. Defendants’ misconduct directly and proximately
caused the injuries and damages suffered by Heather Bottum as
described above.

213. Defendants are jointly and severally liable for this
conduct.

(ECF #1, p. 34, 9 209-213)

Defendants claim that Count 6 asserts a claim for “Willful, Wanton and Reckless
Conduct” which does not exist as a separate claim under Ohio law. To the extent that Count 6 is
a negligence claim, Defendants assert the individuals are immune under R.C. § 2744.02. Section
2744.02 provides immunity to political subdivisions for civil actions for injury, death, or loss to

persons allegedly caused by an act or omission of the subdivision or its employees in connection

-4.

 
 

Case: 1:20-cv-00288-DCN Doc #: 20 Filed: 07/28/20 5 of 6. PagelD #: 212

with a governmental or proprietary function. The operation of a jail is a government function as
is providing health care services in a county jail. See Ohio R.C. § 2744.01(C)(2)(h); and
§2744.01(C)(2)(x). Ohio also grants statutory immunity to public officials unless their “acts or
omissions were with malicious purpose, in bad faith, or in a wanton or reckless manner.” Ohio
R.C. §2744.03(A)(6)(b). Under § 2744.03 the individual defendants would be immune to

negligence claims.

However, in this case, Plaintiff has asserted a negligence claim with the heightened
standard that applies to employees of a political subdivision under R.C. § 2744.’ Plaintiff's
allegation that the individual defendants acted in a reckless, willful and/or wanton manner,
defeats defendants’ assertion of the statutory immunity defense at the pleading stage. See
generally Burgess y. Fischer, 735 F.3d 462, 479 (6" Cir. 2013)(Plaintiff alleged excessive force
claims and state law claims of negligence, assault and battery-summary judgment denied public
officials because question of fact existed as to whether conduct of defendants was reckless thus
voiding statutory immunity under R.C. 2744); Ruffin v. Cuyahoga County, 2017 WL 2832674 at

*13-14 (N.D. Ohio June 30, 2017).

Defendants also contend that Count 6 should be dismissed because it makes only

categorical references to “Defendants,” and thus fails to “allege with particularity, facts that

 

2

It is beyond dispute that “negligence” is a recognized cause of action. That is the claim
presented by Plaintiff in Count 6 here. Defendants’ cite to this Court’s decision in Kuivila
v. City of Conneaut, 1:08 CV 2603, 2009 WL3861008 (N.D. Ohio 2009), is misplaced. In
Kuivila, the Plaintiff alleged a claim that Defendant’s actions in terminating plaintiff's
employment constituted “malicious purpose, bad faith and wanton reckless conduct in
violation of R.C. § 2744.03(A)(6).” In that situation, this Court dismissed the claim on
the ground that R.C. §2744.03(A)(6) does not establish any private cause of action.

-5-

 
 

 

Case: 1:20-cv-00288-DCN Doc #: 20 Filed: 07/28/20 6 of 6. PagelD #: 213

demonstrate what each defendant did to violate the asserted constitutional right.” (ECF #16 at 4)
quoting Marcilis v. Twp. of Redford, 693 F.3d 589, 595-597 (6" Cir. 2012)(citation omitted.)
Defendants further contend that paragraph 209 of the Complaint, which incorporates by reference
all of the preceding paragraphs of the Complaint, constitutes a “shotgun” pleading which fails to
provide fair notice of the claims to the individual defendants. While Defendants’ concerns may
be valid in some cases, the Complaint here contains specific factual allegations as to each
individual Defendant. As Plaintiff notes, the fact section of the Complaint contains 153
paragraphs, making repeated allegations against each defendant in each count impractical.
However, the Complaint is clear with respect to what action or actions of each defendant is
accused of having committed. Thus, in this case, it the individual defendants have fair notice of

the basis of the claims against them.
CONCLUSION
For the reasons stated above, the Individual Defendants’ Motion to Dismiss (ECF #12) is

denied.

IT IS SO ORDERED.

     

DONALD C. NUGENT / j
United States District Judge

 

DATED:

 

 
